Citation Nr: 1609242	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder claimed as low back
pain, to include as due to an undiagnosed illness or medically unexplained illness
associated with service in the Persian Gulf.  

2.  Entitlement to service connection for a gastrointestinal disorder claimed as
heartburn, to include as due to an undiagnosed illness or medically unexplained
illness associated with service in the Persian Gulf.  

3.  Entitlement to service connection for a pulmonary disorder claimed as a chronic cough, to include as due to an undiagnosed illness or medically unexplained illness associated with service in the Persian Gulf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992 from December
2003 to March 2005 from March 2009 to July 2009 and from May 2011 to May
2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a hearing before the undersigned in April 2014.  A transcript is of record.  

The Board remanded this case in June 2014.  It now returns for appellate review. 


FINDINGS OF FACT

1.  The Veteran's lumbar strain with degenerative disc disease is related to his service-connected PTSD.  

2.  The Veteran's gastritis and gastroesophageal reflux disease (GERD) are related to his service-connected PTSD.  

3.  The Veteran's chronic bronchitis and emphysema are not related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar strain with degenerative disc disease, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for gastritis and gastroesophageal reflux disease, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for a pulmonary disorder, to include chronic bronchitis and emphysema, to include as due to an undiagnosed illness or medically unexplained illness associated with service in the Persian Gulf, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

As the claims for service connection for a low back disorder and gastrointestinal disorder are granted, any deficiency with respect to VA's duty and assist concerning those claims is not prejudicial.  Concerning the claim for service connection for a pulmonary disorder, a May 2010 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied.  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  At his April 2014 hear, the Veteran testified that he received private treatment from Dr. Reimer, M.D. Treatment records from Dr. Reimer were received and associated with the Veteran's file.  

An adequate VA examination was also performed, and medical opinion provided, in October 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history, set forth the findings made on examination, and provided an explanation in support of the conclusion reached that is specific and clear, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in April 2014.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.



At the hearing, the Veteran had an opportunity to provide testimony in support of the claims, facilitated by questioning from the undersigned and the representative of record.  The Veteran indicated that he received private treatment from Dr. Reimer from the time he left the military.  As stated previously, those records have been obtained and associated with the file.  Thus, there is no indication that any outstanding evidence exists that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including gathering additional VA medical records, private medical records, and arranging for a VA examination.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.  

The Board remanded this claim in June 2014 to obtain additional VA and private treatment records and to afford the Veteran a VA examination.  All of these actions have been accomplished, to the extent possible.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  




II. Low Back Disorder and Gastrointestinal Disorder

The Veteran claims entitlement to service connection for a low back disability and heartburn.  Specifically, he contends that while on active duty, his duties including lifting and manipulating heavy objects and pallets caused his lower back disability.  He also contends that exposure to burn pits, dust, and his dietary habits in both Iraq and Afghanistan caused his heartburn.  For the following reasons, the Board finds that service connection is established for his low back disability and heartburn as secondary to his service-connected PTSD.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  



VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including degenerative joint disease, a form of arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 



In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Turning to the evidence regarding the Veteran's low back disorder and heartburn, a VA examiner diagnosed the Veteran with a lumbar strain with degenerative disc disease, gastritis, and gastroesophageal reflux disease (GERD) in October 2014 after an in-person examination and a review of the Veteran's claims file.  Therefore, because the Veteran currently has degenerative disc disease, gastritis, and GERD, the current disability element of secondary service connection is satisfied.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).



Under the second secondary service connection element, there must be evidence that current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  Here, the Board finds that the Veteran's low back disorder and heartburn were caused by his chronic alcohol consumption used to self-medicate his service-connected PTSD.  

In the October 2014 VA examination, the examiner stated that the Veteran's chronic alcohol consumption contributed to the Veteran's low back condition as well as his heartburn.  Specifically, the examiner stated the Veteran's chronic drinking was a risk factor for his diagnosed degenerative disc disease and heartburn.  He further noted that alcohol use is toxic to the entire gastrointestinal tract including the esophagus, stomach, and the GI tract.  Because the Veteran reported consuming 10-12 beers per day for several years, the examiner opined that his chronic alcohol consumption was a contributing factor to the Veteran's low back and heartburn conditions.  

The Board finds that the Veteran's chronic alcohol consumption is related to his service-connected PTSD.  A review of the Veteran's records reveals that there are no records of alcohol abuse prior to his deployment to Iraq.  In a June 2005 VA examination, the examiner noted the Veteran's chronic alcohol abuse.  The July 2005 rating decision noted that the Veteran reported drinking five nights a week.  A November 2005 mental health consult note authored by a VA medical provider noted that the Veteran admitted to abusing alcohol and had been drinking a case of beer a night since returning from Iraq.  She further noted that the Veteran was numb, he avoided thinking of war, and that he used alcohol to self-medicate.   During a March 2006 mental health outpatient treatment session, the Veteran stated, "I drank every night.  I couldn't get the thoughts out of my head," regarding his use of alcohol.  In March 2007 treatment note, the VA provider noted that the Veteran was in PTSD treatment for a year and a half and that he was no longer using alcohol on a daily basis to self-medicate his symptoms of PTSD but later in November 2007, the Veteran admitted to continued alcohol dependence and in March 2008, the examiner detected a slight odor of alcohol when speaking with the Veteran in the afternoon, indicating recent usage of alcohol.  In a March 2010 primary care note, the Veteran reported drinking 12 beers a day.  Given the foregoing and prolonged alcohol abuse after the diagnosis of PTSD, the Board finds that the Veteran's alcohol abuse was related to his service-connected PTSD.  

Accordingly, because the October 2014 VA examiner attributed chronic alcohol abuse as a factor of both the Veteran's low back condition and his heartburn, and because previous examiners have noted that the Veteran used alcohol to self-medicate his PTSD, the Board finds that his low back disorder and heartburn was caused by the Veteran's PTSD.  Thus, the causation element of secondary service connection for a low back disorder and heartburn as secondary to PTSD is satisfied.  Id. 

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that his current low back disorder and heartburn were caused by his service-connected PTSD.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection on a secondary basis for a low back disorder and for gastritis/gastroesophageal reflux disease is granted.


III. Pulmonary Disorder 

Turning to the Veteran's claim of service connection for a pulmonary disorder to include as due to an undiagnosed illness, the Board finds that for the following reasons, the Veteran's chronic bronchitis and emphysema are not related to his military service.  

The October 2014 VA examiner diagnosed the Veteran with emphysema.  He was also diagnosed as having chronic bronchitis in August 2010.  Therefore, the current disability element of service connection is satisfied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no indication that the Veteran was treated for a respiratory condition in service.  The Veteran reported exposure to burn pits in Iraq and burning oil wells during the first Gulf war.  A May 1999 examination shows that the Veteran's nose, sinuses, mouth and throat, and lungs and chest were normal.  No other respiratory issues were noted.  

An October 2003 medical record shows that the Veteran reported no medical or dental problems.  A medical examination conducted in November 2003 shows that the Veteran's nose, sinuses, mouth and throat, and lungs and chest were normal.  Tobacco abuse was a noted diagnosis and smoking cessation was recommended.  

A February 2005 post-deployment medical screen shows that the Veteran again reported no medical or dental problems and he self-reported that he, "went to a chiropractor during R&R, feels great," and that his "left shoulder [was] sore after wearing an IBA for long periods of time."   

An October 2010 flight physical noted no abnormalities of the sinuses, nose, or lungs and chest.  During that physical, the Veteran admitted to smoking ten or more cigarettes per day.  Later in the questionnaire, the Veteran reported no chronic pain or any other symptoms but did report smoking between 11-20 cigarettes per day.  

The Board finds a lack of any notation of respiratory complaints in any of the STRs (service treatment record) highly probative.  It is reasonable that in his post-deployment medical screening in February 2005 that the Veteran would have noted a cough because he took time to note other medical issues he was experiencing.  Further, given the nature of the work he was doing during his combat tour in Afghanistan, namely flying at altitude in an open aircraft, the Board finds it likely that a physician would have noted any respiratory issues during his flight physical.  Thus, the Board finds the silence of the STRs highly probative evidence of a lack of in-service occurrence of emphysema, chronic bronchitis, or any other respiratory condition.  
	
Rather, the evidence indicates that the Veteran's respiratory condition is likely a result of chronic, long-term smoking.  The Veteran was afforded a VA examination in August 2010.  He reported a morning cough almost every morning.  He further reported that he was exposed to burn pits and smoke from burning oil wells in Saudi Arabia.  He denied shortness of breath, pain with breathing, hemoptysis, and denied any treatment for pulmonary disease including pneumonia or bronchitis.  He did report smoking one and a half packs of cigarettes a day for the past 20 years.  He was diagnosed with chronic bronchitis secondary to cigarette smoking with a productive cough.  Ultimately, the examiner stated that the Veteran's complaints of chronic cough as secondary to environmental hazards of the Gulf war was less likely as not caused by or a result of smoke from burn pits or oil wells because there was no unexplained multisystem diagnoses found.   

The Veteran was afforded another VA examination in October 2014.  The examiner noted the Veteran was diagnosed with emphysema in 2014.  The VA examiner also noted that the Veteran reported coughing up mucus in the morning since 2005.  The Veteran reported that he had been shortness of breath for three years and a 2010 chest X-ray revealed that his lungs were normal.  

After reviewing the Veteran's medical history, the October 2014 VA examiner found it likely that the Veteran's emphysema was caused by decades of smoking rather than by an undiagnosed illness or exposure to burn pits and burning oil wells.  Indeed, VA records reveal that the Veteran was a heavy smoker.  In November 2005 note, the Veteran reported that he was smoking two packs a day.  In a March 2008 note, the Veteran reported smoking one and half packs per day.  In a July 2008 private treatment note, the Veteran reported smoking one and a half to two packs a day.  The private physician noted that the Veteran's lungs were clear.  In a March 2010 treatment note, the Veteran stated, "I am here for my annual, I feel well."  Later, in an August 2010 note the Veteran admitted to smoking one and a half packs per day for the previous twenty years.  In a September 2012 note, the Veteran reported smoking one and a half packs of cigarettes a day.  The Veteran noted on his October 2010 prescreen that he smoked approximately 20 cigarettes per day but that he had any health issues.  Given the foregoing evidence of the Veteran's continued use of cigarettes, the Board finds the October 2014 VA examiner's opinion highly probative because it is corroborated by the significant medical history of smoking.  

The Veteran's hearing testimony was essentially the same as stated to the October 2014 VA examiner.  He reiterated his belief that his chronic bronchitis was a result of burn pit and oil fire exposure in service.  He did describe symptoms of tightness in his chest and lamented at his inability to play with his son.  

Unfortunately, the Board finds the preponderance of the evidence is against the Veteran's claim.  His significant smoking habit is thoroughly detailed throughout his VA treatment records.  The Veteran's STRs are silent for any treatment of a respiratory problem in service and the October 2014 VA examiner's opinion that it was likely that his smoking was the cause of his pulmonary disorder represents the informed opinion of a medical provider which the Board finds highly probative and outweighs the probative value of Veteran's competent lay statements.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There is no contrary medical opinion of record.  

The Board has also considered whether the Veteran's pulmonary symptoms, including a chronic cough, is an undiagnosed illness or part of a medically unexplained chronic multisymptom illness for which presumptive service connection is warranted based on the Veteran's Persian Gulf service.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(e) (2015).  See 38 C.F.R. § 3.317(a).  In this regard, signs or symptoms involving the respiratory system may be considered signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b).  The evidence strongly weighs against such a finding as the Veteran's cough and pulmonary symptoms have been attributed to a known clinical diagnosis, that is, chronic bronchitis and emphysema.  Therefore, service connection for a pulmonary disorder as due to an undiagnosed illness or medically unexplained illness is not warranted.   See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a pulmonary disorder, to include as due to undiagnosed illness, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for lumbar strain with degenerative disc disease as secondary to service-connected PTSD is granted

Entitlement to service connection for gastritis and gastroesophageal reflux disease as secondary to service connected PTSD is granted.  

Entitlement to service connection for a pulmonary disorder claimed as a chronic cough, to include as due to an undiagnosed illness or medically unexplained illness associated with service in the Persian Gulf, is denied.


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


